DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: An upcycled yarn comprising a mixture of used clothes fibers and additional fibers wherein the mixture is free of bacteria, water, dyes, pesticides and chemicals; and wherein the used clothes fibers are made from cut and torn used clothes as claimed in claim 1.
	The closest prior art, Nunn et al., U.S. Pre Grant Publication 2011/0094691, teaches an upcycled yarn [0012-0013].  The abstract teaches regenerated fibers from cut post-consumer and post-industrial waste where the regenerated fibers can be blended with other fibers to form a uniform blend of fibers.  Nunn fails to teach or suggest that the fiber blend mixture is free of bacteria, water, dyes, pesticides and chemicals.

	In summary, claims 1-11 and 14-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786